Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Detailed Action

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 

Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).


Claims 1 – 13 and 17 of the instant application are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1 and 12 – 24 of U.S. Application No. 16404408, by the same assignee, known henceforth as Co-pending.
Although Co-pending’s claims are not identical, the instant application’s claims are within the scope of Co-pending’s claims. This is a provisional double patenting double rejection because the claims have not been patented. 
Moreover, the doctrine of double patenting seeks to prevent the unjustified extension of patent exclusivity beyond the term of a patent.   

Claims 1, 2, 3, 4, 6,7,8,9,11,12,13,14,15,17,18,19,20,22 and 23 of the instant application are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 1, 15, 15,14,14,6,7, 2,2, 16, 30, 30, 29,29,21, 22,17 and 17 of U.S. Patent No. 10951632 by the same assignee, known henceforth as Patent632.
Although Patent632’s claims are not identical, the instant application’s claims are within the scope of Patent632’s claims. 
Moreover, the doctrine of double patenting seeks to prevent the unjustified extension of patent exclusivity beyond the term of a patent.   


Claims 1– 10, 13 and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 10 – 20 of U.S. Patent No. 8,631,488. Although the claims at issue are not identical, they are not patentably distinct from each other because: 
Instant Application 
Patent No. 8,631,488
1. A method comprising:
detecting, using a mobile security system, a wake event associated with a mobile device, the mobile security system having a mobile security system processor different than a mobile device processor of the mobile device, the mobile security system being a first computer system, the mobile device being a second computer system, the first computer system and the second computer system being separate computer systems;


providing, using the mobile security system, a wake signal in response to the wake event, the wake signal waking the mobile device from a power management mode; and















managing, using the mobile security system, security services of the mobile device in response to waking the mobile device from the power management mode.






2. A mobile security system, comprising: a mobile security system processor;
a connection mechanism for connecting to a data port of a mobile device and for communicating with the mobile device, the mobile device having a mobile device processor different than the mobile security system processor, the mobile security system being a first computer system, the mobile device being a second computer system, the first computer system and the second computer system being separate computer systems; and
a security engine configured to 








detect a wake event associated with the mobile device, provide a wake signal in response to the wake event, the wake signal waking the mobile device from a power management mode, and 




















manage security services of the mobile device in response to waking the mobile device from the power management mode.









13. A non-transitory computer readable medium storing executable instructions, the executable instructions executable by a processor to perform:








detecting, using a mobile security system, a wake event associated with a mobile device, the mobile security system having a mobile security system processor different than a mobile device processor of the mobile device, the mobile security system being a first computer system, the mobile device being a second computer system, the first computer system and the second computer system being separate computer systems;



providing, using the mobile security system, a wake signal in response to the wake event, the wake signal waking the mobile device from a power management mode; and
















managing, using the mobile security system, security services of the mobile device in response to waking the mobile device from the power management mode.
 1. A method comprising: detecting by a mobile security system processor of a mobile security system a wake event; 




providing from the mobile security system a wake signal to a mobile device, the mobile device having a mobile device processor different than the mobile security system processor, the wake signal being in response to the wake event and adapted to wake at least a portion of the mobile device from a power management mode; 

and after providing the wake signal to the mobile device, executing security instructions by the mobile security system processor to manage security services configured to protect the mobile device, the security instructions being stored on the mobile security system. 

10. A mobile security system, comprising: a mobile security system processor; a connection mechanism for connecting to a data port of a mobile device and for communicating with the mobile device; security instructions; and a security engine configured to: 





detect using the mobile security system processor a wake event; provide a wake signal to the mobile device, the mobile device having a mobile device processor different than the mobile security system processor, the wake signal being in response to the wake event and adapted to wake at least a portion of the mobile device from a power management mode; 


and after providing the wake signal to the mobile device, executing the security instructions using the mobile security system processor to manage security services configured to protect the mobile device. 

19. A non-transitory computer readable medium storing executable instructions, the instructions executable by a processor for performing a method, the method comprising: 

detecting by a mobile security system processor of a mobile security system a wake event; 




providing from the mobile security system a wake signal to a mobile device, the mobile device having a mobile device processor different than the mobile security system processor, the wake signal being in response to the wake event and adapted to wake at least a portion of the mobile device from a power management mode; 

and after providing the wake signal to the mobile device, executing security instructions by the mobile security system processor to manage security services configured to protect the mobile device, the security instructions being stored on the mobile security system. 


Although the claims of US Patent No. 8,631,488 are not identical, the instant application’s claims are within the scope of the claims of 8,631,488. 
Moreover, the doctrine of double patenting seeks to prevent the unjustified extension of patent exclusivity beyond the term of a patent.   


Claims 1– 10, 13 and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 10 – 20 of U.S. Patent No. 9,106,683. Although the claims at issue are not identical, they are not patentably distinct from each other because: 
Instant Application 
Patent No. 9,106,683
1. A method comprising:
detecting, using a mobile security system, a wake event associated with a mobile device, the mobile security system having a mobile security system processor different than a mobile device processor of the mobile device, the mobile security system being a first computer system, the mobile device being a second computer system, the first computer system and the second computer system being separate computer systems;




providing, using the mobile security system, a wake signal in response to the wake event, the wake signal waking the mobile device from a power management mode; and











managing, using the mobile security system, security services of the mobile device in response to waking the mobile device from the power management mode.




2. A mobile security system, comprising: a mobile security system processor;
a connection mechanism for connecting to a data port of a mobile device and for communicating with the mobile device, the mobile device having a mobile device processor different than the mobile security system processor, the mobile security system being a first computer system, the mobile device being a second computer system, the first computer system and the second computer system being separate computer systems; and
a security engine configured to 








detect a wake event associated with the mobile device, provide a wake signal in response to the wake event, the wake signal waking the mobile device from a power management mode, and 















manage security services of the mobile device in response to waking the mobile device from the power management mode.









13. A non-transitory computer readable medium storing executable instructions, the executable instructions executable by a processor to perform:









detecting, using a mobile security system, a wake event associated with a mobile device, the mobile security system having a mobile security system processor different than a mobile device processor of the mobile device, the mobile security system being a first computer system, the mobile device being a second computer system, the first computer system and the second computer system being separate computer systems;



providing, using the mobile security system, a wake signal in response to the wake event, the wake signal waking the mobile device from a power management mode; and
















managing, using the mobile security system, security services of the mobile device in response to waking the mobile device from the power management mode.
1. A method comprising: detecting, using a mobile security system, a wake event associated with a mobile device, the mobile security system having a mobile security system processor different than a mobile device processor of the mobile device; 

providing, using the mobile security system, a wake signal in response to the wake event, the wake signal waking the mobile device from a power management mode; 


and managing, using the mobile security system, security services of the mobile device in response to waking the mobile device from the power management mode. 



 10. A mobile security system, comprising: a mobile security system processor; a connection mechanism for connecting to a data port of a mobile device and for communicating with the mobile device, the mobile device having a mobile device processor different than the mobile security system processor; 
and a security engine configured to 


detect a wake event associated with the mobile device, provide a wake signal in response to the wake event, the wake signal waking the mobile device from a power management mode, and 


manage security services of the mobile device in response to waking the mobile device from the power management mode. 




 19. A non-transitory computer readable medium storing executable instructions, the instructions executable by a processor for performing a method, the method comprising: 


detecting, using a mobile security system, a wake event associated with a mobile device, the mobile security system having a mobile security system processor different than a mobile device processor of the mobile device; 

providing, using the mobile security system, a wake signal in response to the wake event, the wake signal waking the mobile device from a power management mode; 





and managing, using the mobile security system, security services of the mobile device in response to waking the mobile device from the power management mode.

Although the claims of US Patent No. 9,106,683 are not identical, the instant application’s claims are within the scope of the claims of 9,106,683. 
Moreover, the doctrine of double patenting seeks to prevent the unjustified extension of patent exclusivity beyond the term of a patent.   


Claims 1 – 4, 8, 9 and 12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 16, 1, 14, 13, 6, 7 and 2 of U.S. Patent No. 9,843,595. Although the claims at issue are not identical, they are not patentably distinct from each other because: 
Instant Application 
Patent No. 9,843,595
2. A mobile security system, comprising: a mobile security system processor;
a connection mechanism for connecting to a data port of a mobile device and for communicating with the mobile device, the mobile device having a mobile device processor different than the mobile security system processor, the mobile security system being a first computer system, the mobile device being a second computer system, the first computer system and the second computer system being separate computer systems; and































a security engine configured to 
detect a wake event associated with the mobile device, provide a wake signal in response to the wake event, the wake signal waking the mobile device from a power management mode, and 






























manage security services of the mobile device in response to waking the mobile device from the power management mode.


































1. A method comprising:
detecting, using a mobile security system, a wake event associated with a mobile device, the mobile security system having a mobile security system processor different than a mobile device processor of the mobile device, the mobile security system being a first computer system, the mobile device being a second computer system, the first computer system and the second computer system being separate computer systems;




providing, using the mobile security system, a wake signal in response to the wake event, the wake signal waking the mobile device from a power management mode; and
























managing, using the mobile security system, security services of the mobile device in response to waking the mobile device from the power management mode.

A security system, comprising: security system memory; a communication interface configured to communicate with a mobile device and configured to communicate over a network with a security administrator device, the mobile device including a mobile device processor and including a security agent configured to cooperate with the security system, the security administrator device having a security administrator processor different than the mobile device processor, the mobile device being remote from the security administrator device; and a security system processor being different than the mobile device processor and different than the security administrator processor, 

the security system processor being configured to: store in the security system memory at least a portion of wake code, the wake code being configured to detect a wake event and to send a wake signal to the mobile device in response to detecting the wake event, the security agent of the mobile device being configured to receive the wake signal, the security agent of the mobile device being configured to wake at least a portion of the mobile device from a power management mode in response to receiving the wake signal, 


the security agent of the mobile device being configured to perform security services after the at least a portion of the mobile device has been woken; detect a particular wake event; prepare a particular wake signal in response to detecting the particular wake event; and send the particular wake signal to the mobile device in response to detecting the particular wake event, the security agent of the mobile device being configured to wake the at least a portion of the mobile device in response to receiving the particular wake signal and being configured to perform particular security services after the at least a portion of the mobile device has been woken. 

16. A method, comprising: storing in a security system memory of a security system at least a portion of wake code, the wake code being configured to detect a wake event and 



to send a wake signal to a mobile device in response to detecting the wake event, the mobile device including a security agent and a mobile device processor, the security agent of the mobile device being configured to receive the wake signal, the security agent of the mobile device being configured to wake at least a portion of the mobile device from a power management mode in response to receiving the wake signal, 



the security agent of the mobile device being configured to perform security services after the at least a portion of the mobile device has been woken, the security system including a security system processor different than the mobile device processor; detecting, using the wake code and the security system processor, a particular wake event; preparing, using the wake code and the security system processor, a particular wake signal to send to the mobile device in response to detecting the particular wake event; and sending the particular wake signal to the mobile device, the security agent of the mobile device being configured to receive the particular wake signal, the security agent of the mobile device being configured to wake at least a portion of the mobile device from a power management mode in response to receiving the particular wake signal, the security agent of the mobile device being configured to perform particular security services after the at least a portion of the mobile device has been woken. 


Although the claims of US Patent No. 9,843,595 are not identical, the instant application’s claims are within the scope of the claims of 9,843,595. 
Moreover, the doctrine of double patenting seeks to prevent the unjustified extension of patent exclusivity beyond the term of a patent.   


Claims 1, 2, 4 -10 and 13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1,13-17, 21- 23 and 25 of U.S. Patent No. 10,084,799. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Instant Application 
Patent No. 10,084,799
1. A method comprising:
detecting, using a mobile security system, a wake event associated with a mobile device, the mobile security system having a mobile security system processor different than a mobile device processor of the mobile device, the mobile security system being a first computer system, the mobile device being a second computer system, the first computer system and the second computer system being separate computer systems;
















providing, using the mobile security system, a wake signal in response to the wake event, the wake signal waking the mobile device from a power management mode; and



















managing, using the mobile security system, security services of the mobile device in response to waking the mobile device from the power management mode.








2. A mobile security system, comprising: a mobile security system processor;
a connection mechanism for connecting to a data port of a mobile device and for communicating with the mobile device, the mobile device having a mobile device processor different than the mobile security system processor, the mobile security system being a first computer system, the mobile device being a second computer system, the first computer system and the second computer system being separate computer systems; and
a security engine configured to 




detect a wake event associated with the mobile device, provide a wake signal in response to the wake event, the wake signal waking the mobile device from a power management mode, and 


































manage security services of the mobile device in response to waking the mobile device from the power management mode.















13. A non-transitory computer readable medium storing executable instructions, the executable instructions executable by a processor to perform:









detecting, using a mobile security system, a wake event associated with a mobile device, the mobile security system having a mobile security system processor different than a mobile device processor of the mobile device, the mobile security system being a first computer system, the mobile device being a second computer system, the first computer system and the second computer system being separate computer systems;


















providing, using the mobile security system, a wake signal in response to the wake event, the wake signal waking the mobile device from a power management mode; and
















managing, using the mobile security system, security services of the mobile device in response to waking the mobile device from the power management mode.
   1. A method comprising: detecting an occurrence of a wake event by a security system processor of a security system, the occurrence of the wake event adapted to trigger performance of one or more security services on a mobile device, the mobile device having a mobile device processor different than the security system processor of the security system, at least a portion of the mobile device being in a power management mode when the occurrence of the wake event is detected; 


providing a wake signal by the security system processor of the security system to the mobile device, the wake signal being in response to the wake event and adapted to wake the at least a portion of the mobile device from the power management mode; 



and after providing the wake signal to the mobile device, executing security instructions by the security system processor of the security system to cause the at least a portion of the mobile device to perform the one or more security services configured to protect the mobile device or to protect data on the mobile device, the security instructions being stored on the security system.

13. A security system, comprising: a security system processor; a connection mechanism for connecting to a mobile device and for communicating with the mobile device; security instructions stored on the security system; and a security engine configured to: 



detect an occurrence of a wake event by the security system processor of the security system, the occurrence of the wake event adapted to trigger performance of one or more security services on the mobile device, the mobile device having a mobile device processor different than the security system processor of the security system, at least a portion of the mobile device being in a power management mode when the occurrence of the wake event is detected; provide a wake signal by the security system processor of the security system to the mobile device, the wake signal being in response to the wake event and adapted to wake the at least a portion of the mobile device from the power management mode; 

and after providing the wake signal to the mobile device, execute the security instructions by the security system processor of the security system to cause the at least a portion of the mobile device to perform the one or more security services configured to protect the mobile device or to protect data on the mobile device.

 25. A non-transitory computer readable medium storing executable instructions, the instructions executable by a processor for performing a method, the method comprising: 

detecting an occurrence of a wake event by a security system processor of a security system, the occurrence of the wake event adapted to trigger performance of one or more security services on a mobile device, the mobile device having a mobile device processor different than the security system processor of the security system, at least a portion of the mobile device being in a power management mode when the occurrence of the wake event is detected; 

providing a wake signal by the security system processor of the security system to the mobile device, the wake signal being in response to the wake event and adapted to wake the at least a portion of the mobile device from the power management mode; 


and after providing the wake signal to the mobile device, executing security instructions by the security system processor of the security system to cause the at least a portion of the mobile device to perform the one or more security services configured to protect the mobile device or to protect data on the mobile device, the security instructions being stored on the security system. 

Although the claims of US Patent No. 10,084,799 are not identical, the instant application’s claims are within the scope of the claims of 10,084,799. 
Moreover, the doctrine of double patenting seeks to prevent the unjustified extension of patent exclusivity beyond the term of a patent.   


Claims 1, 2, 4 – 10 and 13 of the instant application are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 34 – 36, 39 – 40, 55 – 56, 59 and 67 of US Patent No. 10404722, by the same assignee, known henceforth as ‘722.
Although the claims of ‘722 are not identical, the instant application’s claims are within the scope of those of ‘722.
Moreover, the doctrine of double patenting seeks to prevent the unjustified extension of patent exclusivity beyond the term of a patent.   
Instant Application 
Patent No. 10,404722
1. A method comprising:

























detecting, using a mobile security system, a wake event associated with a mobile device, the mobile security system having a mobile security system processor different than a mobile device processor of the mobile device, the mobile security system being a first computer system, the mobile device being a second computer system, the first computer system and the second computer system being separate computer systems;





providing, using the mobile security system, a wake signal in response to the wake event, the wake signal waking the mobile device from a power management mode; and



















managing, using the mobile security system, security services of the mobile device in response to waking the mobile device from the power management mode.






















































































2. A mobile security system, comprising: a mobile security system processor;
a connection mechanism for connecting to a data port of a mobile device and for communicating with the mobile device, the mobile device having a mobile device processor different than the mobile security system processor, the mobile security system being a first computer system, the mobile device being a second computer system, the first computer system and the second computer system being separate computer systems; and
a security engine configured to 












detect a wake event associated with the mobile device, provide a wake signal in response to the wake event, the wake signal waking the mobile device from a power management mode, and 












manage security services of the mobile device in response to waking the mobile device from the power management mode.














































































































































































13. A non-transitory computer readable medium storing executable instructions, the executable instructions executable by a processor to perform:


























detecting, using a mobile security system, a wake event associated with a mobile device, the mobile security system having a mobile security system processor different than a mobile device processor of the mobile device, the mobile security system being a first computer system, the mobile device being a second computer system, the first computer system and the second computer system being separate computer systems;






providing, using the mobile security system, a wake signal in response to the wake event, the wake signal waking the mobile device from a power management mode; and






managing, using the mobile security system, security services of the mobile device in response to waking the mobile device from the power management mode.
  1.  A method comprising: storing security instructions by a security 
system, the security system having at least one security system processor;  
storing, by the security system, one or more trigger conditions associated with 
waking a mobile device from a power management mode, the mobile device having 
at least one mobile device processor, the at least one mobile device processor 
being different than the at least one security system processor;  



monitoring, 
using the at least one security system processor, the one or more trigger 
conditions associated with waking the mobile device from the power management 
mode, each of the one or more trigger conditions being satisfied based on an 
occurrence of one or more wake events;  


detecting, using the at least one 
security system processor, one or more particular wake events, the one or more 
particular wake events satisfying a particular trigger condition of the one or 
more trigger conditions;  









generating, using the at least one security system 
processor, a wake signal in response to the satisfaction of the particular 
trigger condition, the wake signal configured to cause the mobile device to 
wake from the power management mode;  transmitting, using the at least one 
security system processor, the wake signal to the mobile device, thereby 
causing the mobile device to wake from the power management mode;  and 












executing, using the at least one security system processor, the security 
instructions after waking the mobile device from the power management mode, the 
executing the security instructions causing security services to be executed on 
the mobile device. 

 
    2.  The method of claim 1, wherein the security services comprise scanning 
a hard drive of the mobile device for malware. 
 
    3.  The method of claim 1, wherein the security services comprise updating 
security applications of the mobile device. 
 
    4.  The method of claim 1, wherein the security services comprise updating 
security data used by security applications of the mobile device. 
 
    5.  The method of claim 1, wherein the security services comprise updating 
an operating system of the mobile device. 
 
    6.  The method of claim 1, wherein the security services comprise scanning 
the mobile device for unauthorized data. 
 
    7.  The method of claim 6, wherein scanning the mobile device for 
unauthorized data comprises scanning the mobile device for unauthorized data 
based on a security policy. 
 
    8.  The method of claim 6, wherein the unauthorized data includes 
applications that a user did not authorize to be on the mobile device. 
 
    9.  The method of claim 6, wherein the unauthorized data includes files to 
which a user or the mobile device should not have access. 
 
    10.  The method of claim 6, wherein the unauthorized data includes music 
files to which a user or the mobile device should not have access. 
 
    11.  The method of claim 1, wherein the security services comprise scanning 
for adult content. 
 
    12.  The method of claim 1, wherein the security services comprise scanning 
peripherals attached to the mobile device for malware. 
 
    13.  The method of claim 1, wherein the security services comprise 
performing system maintenance. 
 
    14.  The method of claim 13, wherein the performing system maintenance 
includes scanning a system registry for errors. 
 
    15.  The method of claim 13, wherein the performing system maintenance 
includes evaluating system performance. 
 
    16.  The method of claim 1, wherein the security services comprise taking 
corrective action to address infected or unauthorized content. 
 
    17.  The method of claim 16, wherein the taking of corrective action 
includes cleaning the infected or unauthorized content. 
 
    18.  The method of claim 16, wherein the taking of corrective action 
includes quarantining the infected or unauthorized content. 
 
    19.  The method of claim 16, wherein the taking of corrective action 
includes deleting the infected or unauthorized content. 
 
    20.  The method of claim 1, wherein the security services comprise 
generating a report about infected or unauthorized content located and 
corrective actions taken. 
 
    21.  The method of claim 1, wherein the security services comprise 
re-imaging the mobile device. 
 
    22.  The method of claim 1, wherein the one or more wake events comprise an 
expiration of a predetermined period of time. 
 
    23.  The method of claim 1, wherein the one or more wake events comprise a 
specific time of day. 
 
    24.  The method of claim 1, wherein the one or more wake events comprise a 
particular date and time. 
 
    25.  The method of claim 1, wherein the one or more wake events comprise a 
recurring date or time. 
 
    26.  The method of claim 1, wherein the one or more wake events comprise 
receiving data over a network. 
 
    27.  The method of claim 1, wherein the one or more wake events comprise 
receiving an alarm condition from a security administrator. 
 
    28.  The method of claim 1, wherein the one or more wake events can be set 
by a security administrator. 
 
    29.  The method of claim 1, wherein the one or more trigger conditions 
include a first trigger condition associated with at least one first security 
service of the security services, and include a second trigger condition 
associated with at least one second security service of the security services. 
 
    30.  The method of claim 1, further comprising sending a power conservation 
signal upon completion of the security services. 
 
    31.  The method of claim 1, wherein waking the mobile device comprises 
waking only one or more specific components of the mobile device from power 
management mode without waking other components of the mobile device from power 
management mode. 
 
    32.  The method of claim 31, wherein one of the other components of the 
mobile device that is not woken from power management mode is a display of the 
mobile device. 
 
    33.  The method of claim 1, further comprising encrypting the wake signal 
before transmitting the wake signal. 

 
    34.  A security system, comprising: at least one security system processor;  
a first security system store storing security instructions;  a second security 
system store storing one or more trigger conditions associated with waking a 
mobile device from a power management mode, the mobile device having at least 
one mobile device processor, the at least one mobile device processor being 
different than the at least one security system processor;  a connection 
mechanism configured to communicate with the mobile device;  code configured to 
be executed by the at least one security processor to perform: monitoring the 
one or more trigger conditions associated with waking the mobile device from 
the power management mode, each of the one or more trigger conditions being 
satisfied based on an occurrence of one or more wake events;  




detecting one or 
more particular wake events, the one or more particular wake events satisfying 
a particular trigger condition of the one or more trigger conditions;  
generating a wake signal in response to the satisfaction of the particular 
trigger condition, the wake signal configured to cause the mobile device to 
wake from the power management mode;  transmitting the wake signal to the 
mobile device, thereby causing the mobile device to wake from the power 
management mode;  and 



executing the security instructions after waking the 
mobile device from the power management mode, the executing the security 
instructions causing security services to be executed on the mobile device. 

 
    35.  The system of claim 34, wherein the security services comprise 
scanning a hard drive of the mobile device for malware. 
 
    36.  The system of claim 34, wherein the security services comprise 
updating security applications of the mobile device. 
 
    37.  The system of claim 34, wherein the security services comprise 
updating security data used by security applications of the mobile device. 
 
    38.  The system of claim 34, wherein the security services comprise 
updating an operating system of the mobile device. 
 
    39.  The system of claim 34, wherein the security services comprise 
scanning the mobile device for unauthorized data. 
 
    40.  The system of claim 39, wherein scanning the mobile device for 
unauthorized data comprises scanning the mobile device for unauthorized data 
based on a security policy. 
 
    41.  The system of claim 39, wherein the unauthorized data includes 
applications that a user did not authorize to be on the mobile device. 
 
    42.  The system of claim 39, wherein the unauthorized data includes files 
to which a user or the mobile device should not have access. 
 
    43.  The method of claim 39, wherein the unauthorized data includes music 
files to which a user or the mobile device should not have access. 
 
    44.  The system of claim 34, wherein the security services comprise 
scanning for adult content. 
 
    45.  The system of claim 34, wherein the security services comprise 
scanning peripherals attached to the mobile device for malware. 
 
    46.  The system of claim 34, wherein the security services comprise 
performing system maintenance. 
 
    47.  The system of claim 46, wherein the performing system maintenance 
includes scanning a system registry for errors. 
 
    48.  The system of claim 46, wherein the performing system maintenance 
includes evaluating system performance. 
 
    49.  The system of claim 34, wherein the security services comprise taking 
corrective action to address infected or unauthorized content. 
 
    50.  The system of claim 49, wherein the taking of corrective action 
includes cleaning the infected or unauthorized content. 
 
    51.  The system of claim 49, wherein the taking of corrective action 
includes quarantining the infected or unauthorized content. 
 
    52.  The system of claim 49, wherein the taking of corrective action 
includes deleting the infected or unauthorized content. 
 
    53.  The system of claim 34, wherein the security services comprise 
generating a report about infected or unauthorized content located and 
corrective actions taken. 
 
    54.  The system of claim 34, wherein the security services comprise 
re-imaging the mobile device. 
 
    55.  The system of claim 34, wherein the one or more wake events comprise 
an expiration of a predetermined period of time. 
 
    56.  The system of claim 34, wherein the one or more wake events comprise a 
specific time of day. 
 
    57.  The system of claim 34, wherein the one or more wake events comprise a 
particular date and time. 
 
    58.  The system of claim 34, wherein the one or more wake events comprise a 
recurring date or time. 
 
    59.  The system of claim 34, wherein the one or more wake events comprise 
receiving data over a network. 
 
    60.  The system of claim 34, wherein the one or more wake events comprise 
receiving an alarm condition from a security administrator. 
 
    61.  The system of claim 34, wherein the one or more wake events can be set 
by a security administrator. 
 
    62.  The system of claim 34, wherein the one or more trigger conditions 
include a first trigger condition associated with at least one first security 
service of the security services, and include a second trigger condition 
associated with at least one second security service of the security services. 
 
    63.  The system of claim 34, further comprising code to be executed by the 
at least one security processor to perform sending a power conservation signal 
upon completion of the security services. 
 
    64.  The system of claim 34, wherein waking the mobile device comprises 
waking only one or more specific components of the mobile device from power 
management mode without waking other components of the mobile device from power 
management mode. 
 
    65.  The system of claim 64, wherein one of the other components of the 
mobile device that is not woken from power management mode is a display of the 
mobile device. 
 
    66.  The system of claim 34, further comprising code to be executed by the 
at least one security processor to perform encrypting the wake signal before 
transmitting the wake signal. 
 
    67.  A non-transitory computer readable medium storing executable code, the code executable by a processor for performing a method, the method comprising: storing security instructions by a security system, the security system having at least one security system processor;  storing, by the security system, one or more trigger conditions associated with waking a mobile device from a power 
management mode, the mobile device having at least one mobile device processor, the at least one mobile device processor being different than the at least one security system processor;  monitoring, using the at least one security system processor, the one or more trigger conditions associated with waking the mobile device from the power management mode, each of the one or more trigger conditions being satisfied based on an occurrence of one or more wake events;  






detecting, using the at least one security system processor, one or more 
particular wake events, the one or more particular wake events satisfying a 
particular trigger condition of the one or more trigger conditions;  
generating, using the at least one security system processor, a wake signal in response to the satisfaction of the particular trigger condition, the wake 
signal configured to cause the mobile device to wake from the power management 
mode;  



transmitting, using the at least one security system processor, the wake 
signal to the mobile device, thereby causing the mobile device to wake from the power management mode;  and 





executing, using the at least one security system processor, the security instructions after waking the mobile device from the power management mode, the executing the security instructions causing security services to be executed on the mobile device. 





Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1 – 23 are rejected under 35 U.S.C. 103(a) as being unpatentable over Belali (US Pub. No. 2007/0162582 A1) in view of Sobel (US Pub. No. 2006/0070129 A1).

Per claim 2, Belali suggests a mobile security system (reads on an exemplary smartphone device that receives a wake message that can wake up the system and thereafter possibly download content, see Belali para 0049), comprising: a mobile security system processor (The Examiner construes this to be an obvious limitation of implementing the prior art’s disclosure of a smartphone because one of ordinary skill in the art would consider it within the realm of conventional technology for a smartphone to have a processor); 
a connection mechanism for connecting to a data port of (The Examiner construes this to be an obvious limitation of the prior art of record’s exemplary smartphone that sends a wake event to wake the personal computer, see Belali para 0049, because one of ordinary skill in the art would consider it within the realm of conventional telephony architecture for there to be some sort of connection mechanism to allow for the smartphone to communicate with the personal computer to awaken it in order to achieve the content update in the personal computer as taught by Belali) a mobile device (reads on the personal computer, see Belali para 0049) and for communicating with (The Examiner construes this to be an obvious limitation of the prior art of record’s exemplary smartphone that sends a wake event to wake the personal computer, see Belali para 0049, because one of ordinary skill in the art would consider it within the realm of conventional telephony architecture for there to be some sort of communication between the smartphone and the personal computer to allow for the smartphone to communicate with the personal computer to awaken it in order to achieve the content update in the personal computer as taught by Belali) the mobile device (reads on the personal computer, see Belali para 0049), the mobile device (reads on the personal computer, see Belali para 0049) having a mobile device processor (The Examiner construes this to be an obvious limitation of the disclosure of Belali because one of ordinary skill in the art would consider it within the realm of conventional telephony for a smartphone to have its own processor, see Belali para 0049) different than the mobile security system processor (reads on the inherent processor of the personal computer being awaken, see Belali para 0049), the mobile security system being a first computer system (reads on an exemplary smartphone device, see Belali para 0049), the mobile device being a second computer system (reads on the personal computer, see Belali para 0049), the first computer system and the second computer system being separate computer systems (reads on the smartphone and the personal computer being distinct devices, see Belali para 0049); and
a security engine configured to detect (reads on the necessary logic in the smartphone which sends a wake event to wake the personal computer responsive to receiving a message from a remote server, see Belali para 0049) a wake event associated with (reads on a message received from a remote server, see Belali para 0049) the mobile device (reads on the personal computer, see Belali para 0049), provide (reads on the smartphone sends a wake event to wake the personal computer responsive to receiving a message from a remote server, see Belali para 0049) a wake signal (reads on a wake event sent to wake the personal computer, see Belali para 0049) in response to the wake event (reads on responsive to receiving a message from a remote server, see Belali para 0049), the wake signal (reads on a wake event sent to wake the personal computer, see Belali para 0049) waking (reads on waking the personal computer, see Belali para 0049) the mobile device (reads on the personal computer, see Belali para 0049) from a power management mode (reads on any reduced power/functionality state, see Belali para 0030, 0049 and claim 1), and manage security services of (reads on implementing exemplary corporate updates such as programs and patches, see Belali para 0031) the mobile device (reads on the personal computer, see Belali para 0049) in response to waking (reads on in response to receiving the wake event to wake the personal computer, see Belali para 0049) the mobile device (reads on the personal computer, see Belali para 0049) from the power management mode (reads on any reduced power/functionality state, see Belali para 0030, 0049 and claim 1). The prior art of record does not explicitly state manage security services. 
[0004] Briefly, various aspects of the subject matter described herein are directed towards a main host system of the client computer, and a network event notification system, including a networking subsystem that communicates 
autonomously with one or more network servers to act as a proxy for the client computer when the main host system of the client computer is in a sleep state.  The networking subsystem may await a synchronization packet initiated by the network server, or may occasionally poll the network server to determine whether data is available. 
 
[0005] To this end, in one example implementation, the computing device operates a bidirectional communication session by an associated networking subsystem while the main host system of the computing device is in a sleep 
state, and receives data via the networking subsystem indicating that content is available to the computing device.  The computing device effectively establishes a network presence while in a sleep state thereby allowing network resources to locate and serve the device while allowing the computing device to make network request.  Policy may then be invoked to determine whether to wake 
all or part of the main host system to handle the event or content, or whether the event/content can be handled autonomously without waking the system.  The event/content may be handled autonomously without waking the system or manually by the user based on notification of an event and/or subset of content.  

[0019] The invention is operational with numerous other general purpose or special purpose computing system environments or configurations.  Examples of well known computing systems, environments, and/or configurations that may be suitable for use with the invention include, but are not limited to: personal computers, server computers, hand-held or laptop devices, tablet devices, multiprocessor systems, microprocessor-based systems, set top boxes, 
programmable consumer electronics, network PCs, minicomputers, mainframe computers, distributed computing environments that include any of the above systems or devices, and the like. 
 
[0020] The invention may be described in the general context of computer-executable instructions, such as program modules, being executed by a computer.  Generally, program modules include routines, programs, objects, 
components, data structures, and so forth, which perform particular tasks or implement particular abstract data types.  The invention may also be practiced in distributed computing environments where tasks are performed by remote 
processing devices that are linked through a communications network.  In a distributed computing environment, program modules may be located in local and/or remote computer storage media including memory storage devices. 


[0029] Various aspects of the technology described herein are directed towards a delivery and notification system for a mobile personal computer, including real-time notification and delivery of content such as email messages, but also may include other network event notifications and content such as program updates and delivery over wired networks.  In general, the mobile personal computer is typically a laptop, tablet or notebook device running a general-purpose operating system, such as a Microsoft Windows.RTM.-based operating system, but also includes any other device or devices capable or running a relatively rich set of application programs and services, including desktop computers and reasonably powerful hand-held devices. 
 
[0030] Further, such personal computers are of the types that enter a reduced-power state, typically to preserve battery life, when not in use.  For example, to save battery power, the personal computer may be placed into a 
reduced-power sleep state according to the ACPI standard, e.g., standby or hibernate, including when the main computer system components are completely powered down.  Notwithstanding, the present invention is not limited to any currently defined and/or standardized reduced power/sleep states, but may operate at times in various other types of states with respect to which of its 
components are operational at any given time.  Thus, as use herein, "sleep" and its variants (e.g., "sleeping") apply to any reduced power/functionality states, and are not limited to any current definitions or standards such as 
those corresponding to ACPI-defined states. 
 
[0031] Likewise, the present invention is not limited to any of the examples used herein.  For example, various aspects of the technology described herein are generally directed towards a server communicating with a client via a 
network subsystem that acts as proxy for the client computer when the main host system of the client computer is in a sleep state.  Many of the examples and descriptions used herein correspond to an email server and communication to an email client (proxy) regarding available email content and/or calendar events.  However, other usage scenarios correspond to other types of proxy clients, such 
as instant messaging clients, Session Initiation Protocol (SIP) clients, automatic program and patch distribution (e.g., corporate updates), VoIP clients, website change notifications such as based on RSS (Really Simple 
Syndication), location based services where the client in the sleep state is capable of supplying location data to the network, and virtually any network-related event (such as to notify a network administrator of a networking issue).  Thus, the present invention is not limited any of the examples herein such as email, but rather may be used various ways that provide benefits and advantages in computing in general, 

[0046] FIG. 2B is block diagram having components generally like those of FIG. 2A, to exemplify communication between components (rather than power connections as in FIG. 2A).  In addition to the components represented in FIG. 
2A, FIG. 2B includes a policy component 250 that, for example, resides in network subsystem memory as well as the system non-volatile memory, and/or may exist on the server, and among other decisions determines whether the personal 
computer is allowed to wake, that is, under what circumstances. 
 
[0047] One type of policy depicted in the example of FIG. 2B comprises system wake policies 252, such as policies that determine whether to wake based on an evaluation of current battery levels, current thermal conditions and so forth.  For example, when the battery is at a critically low level, the personal computer 210 may not be awakened while in a sleep state; the network subsystem 242 also may be shut down, whether the personal computer is configured to operate in the poll mode, the push mode, or some other operating mode (e.g. a hybrid mode, described below).  Similarly, if the personal computer is sensed as being too warm, such as while being carried in a bag where there is little if any ventilation, the personal computer 210 may not be awakened while in a sleep state, and/or the network subsystem 242 also may be shut down, until a lower temperature is sensed.  One example mechanism for implementing such policies is referred to herein as a target duty cycle mechanism 256, (which communicates with an event notification subsystem manager 259), described 
below. 
 
[0048] Another type of policy depicted in FIG. 2B comprises user-configured notification policies 254.  Note that such policies are not necessarily configured by the user, but instead may be configured by default, by an administrator, by an automated process and so forth.  User-configured 
notification policies 254 are generally directed towards content/source-based and other selective filtering, such as when the user is to be notified, which sender's emails are important, how often the system should wake to check for 
new content (poll mode), and how frequently the system should awaken on a synchronization packet detection (push mode).  For example, even if regularly powered awaiting a possible synchronization packet, the network subsystem 242 
may be configured to wait for a threshold time interval and/or threshold number of synchronization packets before waking the host system 224, so that the host system 224 is not changing between sleep and wake states too frequently. 
 
[0049] In summary, there are various ways described above to implement network notification and delivery to a computer system which is in a reduced-power state.  As also described above, these include a poll mode, in which the 
personal computer or network subsystem 242 occasionally (e.g., periodically according to some defined policy) wakes up and checks for a notification, and a push mode, in which a remote server sends a short message, e.g., in the form of 
a specialized packet, that can notify the user on an auxiliary display and/or wake up the system and thereafter (possibly) download content.  Yet another mode comprises a hybrid model, in which a remote server sends a message to a 
different device, such as a pocket-sized, always on device (e.g., a user's Smartphone, Personal digital assistant or the like or other communication device), which in turn sends a wake event, typically a wireless event, to wake 
the personal computer. 
 
[0050] As also generally described above, in any mode, including the pull mode, poll mode and hybrid mode, notifications or available content may be filtered by policy.  Policy may be applied at the server to avoid sending a notification for a certain type of content, or to hide the existence of certain available content, at least for awhile.  Policy may be applied at the personal computer 
to ignore certain content and/or block notification to the user.  Note that policy also may be applied at some intermediary transmitter, or at any combination of machines that act on the content.  In this manner, for example, 
email messages deemed junk email, and/or messages not sent from a particular user or set of users, will not result in a user notification and/or system wakeup during the host system's sleep state. 

[0052] In general, an event notification subsystem configuration UI applet may be provided, to enable or disable the event notification, e.g., via a simple 
check box.  If enabled, the applet configures features for direct push or poll modes, e.g., via mutually exclusive checkboxes.  The user can select a poll mode and a wake interval, or a direct push mode.  If not mutually exclusive, both modes may be checked, which, for example, may mean that the system will be checking for email (e.g., continuously), but if no email has been received and 
a timer has expired, the system will wake up and synchronize the user's mail and calendar, e.g., for mail and/or calendar data that may have been filtered and did not initiate a wake event.

[0057] FIG. 4 is an example representation of one example personal computer network subsystem 242; (for example, this could represent a wireless radio, interfaces, internal logic and related components) capable of acquiring server 
content, including while the main computing system is in a sleep state.  As is understood, the network subsystem 242 includes components that may be implemented in virtually any way, such as directly on a motherboard, in an 
internal card, or in an add-on device connected in some way, such as via USB.  In general, the network subsystem 242 needs to be able to interpret packets and/or content to some extent and support and run the appropriate communication protocols.  As represented in FIG. 4, types of protocols and content formats 490 include XML, WBXML, HTTP, SSL, TCP/IP, as well as others not explicitly 
shown such as an ActiveSync.RTM.  protocol (for communicating synchronization packets) and SMS.


1.  In a computing environment having a client computer, a system comprising: a main host system of the client computer;  and a network event notification subsystem associated with the client computer, including a networking subsystem that communicates with a network server to act as a proxy for the client computer when the main host system of the client computer is in a sleep state. 
 
2.  The system of claim 1 wherein the networking subsystem awaits a synchronization packet initiated by the network server. 
 
3.  The system of claim 1 wherein the networking subsystem occasionally polls the network server to determine whether data is available and/or communicate host status. 
 
4.  The system of claim 1 wherein the networking subsystem wakes at least part of the main host system based on information communicated from the network server to the client computer.

Sobel suggests 
manage security services (reads on compliance policies that protect machines from the very latest threats by downloading patches and updating software then performing a complete virus scan, see Sobel para 0055).
[0055] Also, recall that a self-policing client can periodically request a new network lease (or request a new network lease in response to an indication of non-compliance), thereby causing the proxy (e.g., 802.1X or DHCP) to assign it to the quarantine network, if that client is in the non-compliance database.  Also, recall that a self-policing client may use an indication of 
non-compliance to trigger a software updating procedure or other processing (e.g., request updated virus definitions and then perform a complete virus scan, download current security patches for operating system or browser, disable active scripting, enable pop-up blocking, trigger an automatic uninstall and then reinstall of a particular application or component due to corruption, request user to perform uninstall/install, automatically subscribe to Internet security service, etc).  Such functionality (e.g., as carried out or triggered by a compliance verification component 190 or other client-side module configured for requesting a new network lease and/or remedial 
processing) enables a client-side self-policing compliance scheme that requires no or little administrator intervention.  This self-policing compliance scheme 
can be further supplemented with the addition of security information services that deliver real-time threat data (e.g., such as Symantec DeepSight Alert Service and other early warning services that deliver timely and actionable 
security alerts).  In this way, the self-policing compliance system will have compliance policies that protect its customers' machines from the very latest 
threats at any moment in time.  One such system that employs security information services is described in the previously incorporated U.S.  application Ser.  No. (not yet known), filed Nov.  ______, 2005, titled 
"Dynamic Endpoint Compliance Policy Configuration"&lt;attorney docket number 
20423-10734&gt;.  Thus, a client-side self-policing compliance system used in conjunction with automated endpoint compliance policy configuration as described therein can be implemented to further reduce system administrator burden. 

Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to modify the patch, program and content download teachings of the prior art of record (see Belali para 0029, 0031 and 0049) by integrating the downloading patches, updating software then performing a complete virus scan teaching of Sobel (see para 0055) to realize the instant limitation. One or more of the underpinning rational(s), as discussed in KSR international Co, v, Teleflex inc,s etai,s 550 U,S. 398 (2007) U.S.P.Q.2d 1385, also see MPEP § 2141 {IN), are used to support this conclusion of obviousness. As in Sobel, it is within the capabilities of one of ordinary skill in the art to implement a patch and content download procedure that comprises policies that protect machines by downloading security patches, updating virus definitions and performing a complete virus scan, in a system similar to that of the prior art of record, in order to realize the expected benefit of implementing all available technology regarding downloading device content that improves the security of the system.

Per claim 3, the prior art of record further suggests wherein managing security services comprises scanning a hard drive (reads on performing a complete virus scan, see Sobel para 0055) of the mobile device (reads on the personal computer, see Belali para 0049) for viruses (reads on performing a complete virus scan, see Sobel para 0055).
Per claim 4, the prior art of record further suggests wherein managing security services comprises scanning a hard drive (reads on performing a complete virus scan, see Sobel para 0055) of the mobile device (reads on the personal computer, see Belali para 0049) for malware (The Examiner construes this to be an obvious limitation of the prior art’s disclosure of performing a virus scan because one of ordinary skill in the art would know that a virus is a form of malware, see Sobel para 0055).
Per claim 5, the prior art of record further suggests wherein managing security services comprises updating security applications (The Examiner construes this to be suggested by the prior art’s disclosure of updating virus definitions because one of ordinary skill in the art would consider it obvious that the exemplary disclosure of updating virus definitions comprises updating at least the component of any number of security applications that use those updated virus definitions to secure the device, see Sobel para 0055) of the mobile device (reads on the personal computer, see Belali para 0049).
Per claim 6, the prior art of record further suggests wherein managing security services comprises scanning the mobile device (reads on performing a complete virus scan, see Sobel para 0055) for unauthorized data (reads on performing a complete virus scan, see Sobel para 0055. The Examiner asserts one of ordinary skill in the art would consider: malicious software/data loaded without the user’s knowledge and performs malicious actions to be reasonably scoped as unauthorized data; and a virus to be reasonably scoped as malicious software/data).
Per claim 7, the prior art of record further suggests scanning the mobile device for unauthorized data (reads on performing a complete virus scan, see Sobel para 0055. The Examiner asserts one of ordinary skill in the art would consider: malicious software/data loaded without the user’s knowledge and performs malicious actions to be reasonably scoped as unauthorized data; and a virus to be reasonably scoped as malicious software/data) based on a security policy (reads on a compliance policy that protects from the very latest threats, see Sobel para 0050 and 0055).
Per claim 8, the prior art of record further suggests wherein the wake event comprises an expiration of a predetermined period of time (reads on the system will wake up when the timer has expired, see Belali para 0052).
Per claim 9, the prior art of record further suggests wherein the wake event comprises a specific time of day (The Examiner construes this to be an obvious limitation of the prior art’s disclosure of a system that will wake up when the timer has expired, see Belali para 0052. The Examiner asserts a configurable timer that precedes the wake up event at least suggests to one of ordinary skill in the art that any configurable time can be specified by the timer and result in the wake event occurring because that is within the conventional use of timers).
Per claim 10, the prior art of record further suggests wherein the wake event comprises receiving data from over network (reads on the remote server sends a wake event to a different device to wake the personal computer, see Belali para 0049).
Per claim 11, the prior art of record further suggests wherein the mobile security system is connected to the mobile device via a wired connection (reads on the remote server sends a wake event to a different device to wake the personal computer, see Belali para 0049. The Examiner asserts it would be obvious to implement the exemplary wireless wake event of the prior art’s disclosure in the form of a wired wake event because there are no new or unexpected results and the wired solution accomplishes the same result using conventional wired technology).
Per claim 12, the prior art of record further suggests wherein the mobile security system is connected to the mobile device via a wireless connection (reads on the remote server sends a wake event to a different device to wake the personal computer via an exemplary wireless connection, see Belali para 0049).
Claim 1 is analyzed with respect to claim 2.
Claim 13 the non-transitory computer readable medium (see Sobel para 0007) is analyzed with respect to claim 2.
Claims 14 – 23 are analyzed with respect to claims 3 – 12 respectively. 




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian Shaw whose telephone number is ((571)270-5191.  The examiner can normally be reached on Mon-Thurs from 6:00 AM-3:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's Supervisor, Jorge Ortiz Criado can be reached on (571) 272-7624.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


                                                                                                                                                                                            
/BRIAN F SHAW/Primary Examiner, Art Unit 2496